Citation Nr: 0708706	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a pilonidal cyst.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from April 1978 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The October 2004 rating decision had also denied an increased 
evaluation for the service-connected periodontal disease.  
The veteran disagreed with this decision in February 2005.  
However, in May 2005, he withdrew this claim; therefore, it 
is no longer before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's pilonidal cyst disability is manifested by 
slight recurrent drainage.

2.  The veteran has a residual perianal scar that is 
approximately one centimeter in length, is stable and 
superficial and is not painful on examination.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a pilonidal cyst 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103A , 5107(West 
2002);  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A July 2004 letter to the veteran informed him of the 
evidence required to substantiate a claim for an increased 
evaluation.  This letter stated that a claim for increased 
evaluation requires evidence that the claimed condition has 
increased in severity.  The July 2004 letter further advised 
the veteran of VA's duty to assist with his claim and stated 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  The veteran was 
advised that it was his responsibility to make sure that any 
records not in the possession of a federal department or 
agency were received.  Additionally, the veteran was advised 
to submit any evidence in his possession pertaining to his 
claim

The Board finds that requirements of the duty to notify the 
duty have been satisfied in this case.  Further, with regard 
to notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant evidence, including 
service medical records and post-service medical records, has 
been obtained and associated with the claims file.  The 
veteran has been afforded several VA examinations.  The 
veteran has not identified any evidence that remains 
outstanding.  Accordingly, the Board concludes that the duty 
to assist has been satisfied in this case.

II.  Analysis of Claim

The veteran seeks an increased evaluation for a pilonidal 
cyst, currently evaluated as non-compensable.  He asserts 
that his symptoms have worsened. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The RO has assigned a non-compensable evaluation for the 
veteran's condition pursuant to Diagnostic Code 7803, which 
pertains to scars.  Under Diagnostic Code 7803, scars that 
are superficial and unstable warrant a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006).  

Scars may also be evaluated according to Diagnostic Codes 
7801, 7802, 7804 and 7805.  Under Diagnostic Code 7801, a 10 
percent rating is assigned for a scar on other than the head, 
face, or neck, that is deep (associated with underlying soft 
tissue damage) or that causes limited motion with area or 
areas exceeding 6 square inches (39 sq. cm.). A 20 percent 
rating is awarded if the area or areas exceeds 12 square 
inches (77 sq. cm.).

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A scar that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A scar may also be evaluated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Other pertinent rating criteria include Diagnostic Codes 7335 
and 7332.  Diagnostic Code 7335 provides that fistula in ano 
will be rated as impairment of sphincter control.  See 38 
C.F.R. § 4.114, Diagnostic Code 7335 (2006).  Diagnostic 
Codes 7332 pertaining to impairment of sphincter control of 
the rectum and anus, provides for a non-compensable 
evaluation for slight loss of sphincter control, without 
leakage and a 10 percent evaluation for constant slight or 
occasional moderate leakage.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2006).   

After careful review of the evidence, including service 
medical records, VA outpatient treatment records and VA 
examination reports,  the Board concludes that a 10 percent 
evaluation is appropriate for the veteran's pilonidal cyst 
disability.

The veteran underwent a VA examination in August 2002.  The 
examiner noted the veteran's in-service history of surgery 
for pilonidal cyst.  The veteran's complaints included 
swelling and inflammation.  He reported that the cyst would 
become inflamed with stool after a bowel movement.  He 
reported that he treated his symptoms with warm water soaks.  
Upon physical examination, the VA examiner noted a scar of 
one centimeter next to the anus.  The VA examiner diagnosed a 
non-active pilonidal cyst.

Upon VA examination in September 2004,  the veteran reported 
a history of recurrent drainage.  He complained of occasional 
itching and burning in the area of the scar.  He denied pain 
or tenderness.  Upon physical examination, the VA examiner 
noted a scar one centimeter scar in the left perianal area.  
The scar was slightly irregular with palpable roughness, was 
not painful on examination and had minimal adherence to 
underlying tissue.  The scar was stable and was noted as 
minimally elevated, with no keloid formation.  The examiner 
diagnosed a minimally symptomatic scar.

At a September 2005 VA examination, the examiner noted good 
sphincter control, with no evidence of fecal leakage or 
involuntary bowel movements.  The VA examiner noted that 
there were no masses, scars or sinus tracts.  The examiner 
noted that the examination of the perirectal area showed no 
masses. 

The veteran contends that he has symptoms that warrant a 
higher evaluation.  In the substantive appeal submitted in 
June 2005, the veteran stated that the symptoms of his 
recurring pilonidal cyst include pain, irritation and 
drainage.  He stated that he occasionally uses gauze to 
protect his clothes and that he uses sitz baths on a regular 
basis for treatment of his symptoms. 
   
The Board concludes that evidence in this case supports a 
rating of 10 percent for the veteran's condition under 
Diagnostic Code 7332.  The 2004 VA examination report as well 
as the veteran's June 2005 statement, reflect complaints of 
recurrent leakage.  As noted above, under Diagnostic Code 
7332, a 10 percent rating applies when there is evidence of 
constant slight or occasional moderate leakage.  A higher 
rating under Diagnostic Code 7332 is not appropriate unless 
there is evidence of occasional involuntary bowel movements, 
necessitating the wearing of a pad.  The medical records in 
evidence, including VA examination reports and VA outpatient 
records, are devoid of any such complaints or findings.

The Board has also considered the applicability of the rating 
criteria pertaining to scars. The examination findings 
indicate that the veteran has a scar that is one centimeter 
long, stable, superficial and non-tender.  The Board finds 
that there is no basis upon which a rating in excess of 10 
percent may be assigned under any of the Diagnostic Codes 
pertaining to scars.   

Finally, the evidence does not reflect that the veteran's 
pilonidal cyst has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2006) 
for the assignment of an extraschedular evaluation.


ORDER

A 10 percent rating for a pilonidal cyst is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


